Citation Nr: 9911659	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-30 288	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from April 1958 to April 1984, 
but this has not been specifically verified by the NPRC.  
Form DD 214 reports service from October 1983 to April 1984 
with 25 1/2 years of prior active service.  In an October 1996 
rating action, the RO granted service connection for PTSD and 
assigned a 30 percent rating.  The veteran appealed the 30 
percent rating as inadequate.  In his September 1997 
substantive appeal (Form 9) to the Board of Veterans'Appeals 
(Board), the veteran requested a videoconference hearing 
before a Member of the Board.  In a subsequent statement 
dated in February 1998, the veteran stated that he no longer 
wanted a videoconference hearing.


REMAND

The veteran contends, in effect, that his PTSD is more 
disabling than currently evaluated and warrants a rating in 
excess of 30 percent.

VA outpatient treatment records dated from July to December 
1995 reveal that the veteran was diagnosed with PTSD.  He was 
described as being irritable and depressed with suicidal 
thoughts and as having nightmares and flashbacks.    

A treatment letter dated in August 1996 was received from a 
VA physician.  The physician stated that when he initially 
saw the veteran, he was in a state of severe depression.  The 
veteran attended single and group counseling sessions and was 
put on medication.  He further stated that the veteran had 
continuing nightmares and flashbacks of incidents he 
experienced in Vietnam and that he suffers from depression, 
insomnia, inability to get along with others, and social 
isolation.  He constantly feared loss of control.  The 
diagnosis was PTSD.

The veteran was afforded a VA psychiatric examination in 
September 1996.  He provided a history of events during the 
Vietnam War that affected him.  He had been working at his 
current job for five and half years.  He stated that he had 
problems sleeping without medication.  He reported feeling 
depressed in the last few years.  He kept to himself at work.  
He didn't like being around other people, and he didn't like 
going out.  He was easily startled.  He stated that he has 
problems with memory and concentration.  He was on 
medication.

Upon mental status examination, the veteran spoke in a mildly 
hostile manner.    His affect was irritable and depressed.  
His mood was depressed.  His thoughts were logical and 
coherent.  He had some paranoid thoughts.  He denied overt 
hallucinations except for occasional hollering in his dreams.  
He reported suicidal ideas.  He denied homicidal ideas or 
plans.  He was alert and oriented to time, place, month, and 
year.  He could subtract 7 from 100 up to 72 with some 
difficulty.  Testing for memory was good for immediate 
retention, and recall was good for 7 digits forward, but only 
3 digits backward.  Abstraction was fair.  Judgment was good 
and insight was fairly good.  The diagnoses included chronic, 
delayed PTSD.  A global assessment functioning score (GAF) of 
50 was assigned.

On that record, the Board of Veterans' Appeals (Board) finds 
that further development of the evidence is necessary prior 
to an appellate decision in this case, inasmuch as the 
current clinical findings are inadequate to evaluate the 
degree of severity of the veteran's PTSD.  In this regard, 
the Board notes that neither the September 1996 VA 
psychiatric examination report nor other evidence of record 
provides clinical information which the Board requires to 
reach a determination of the degree of severity of the PTSD, 
namely, the degree to which that disorder affects the 
veteran's ability to establish or maintain effective and/or 
favorable/wholesome relationships with people (social 
impairment), and the degree to which it affects his 
initiative, reliability, productivity, flexibility, and 
efficiency levels in performing occupational tasks 
(industrial impairment).  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Additionally, at the time of the September 1996 
VA examination, the veteran had been and was then gainfully 
employed.  The clinical findings on examination were not 
compatible with unemployability.  However, the GAF score of 
50, contemplates, among other things, the inability to keep a 
job.  

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his PTSD since September 
1996, the date of the VA examination.  
Based on his response, the RO should 
obtain a complete copy of all treatment 
records referable to the veteran's PTSD, 
and associate them with the claims 
folder. 

2.  Thereafter, the veteran should be 
afforded a special VA psychiatric 
examination to determine the degree of 
severity of his PTSD.  The claims folder 
must be made available to the examiner 
prior to the examination so that he may 
review pertinent aspects of the veteran's 
psychiatric and employment history.  All 
clinical findings should be reported in 
detail.  The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected PTSD, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish or maintain effective and/or 
favorable/wholesome relationships with 
people (social impairment), and the 
degree to which they affect his 
initiative, reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey.  The examiner 
must be furnished a copy of the revised 
VA General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
November 1996) and on examination of the 
veteran, comment as to the presence or 
absence of each symptom and clinical 
finding specified therein for ratings 
from zero to 100 percent, and if present, 
the frequency and/or degree(s) of 
severity thereof.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full, 
including provision of the requested 
medical comments and opinion.


4.  Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim for an increased rating 
for PTSD may now be granted.  In 
adjudicating the claim, the RO should 
assign a percentage disability rating 
under either (a) the VA Schedule for 
Rating Mental Disorders (38 C.F.R. § 
4.132, as in effect prior to November 7, 
1996), or (b) the revised VA General 
Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130, effective November 7, 
1996), whichever is more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In the event that the benefit sought on appeal is not 
granted, the veteran and his representative should be 
furnished an appropriate Supplemental Statement of the Case 
and afforded a reasonable time to reply thereto.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, as required.  No action is required 
of the veteran unless notified.  The purpose of this REMAND 
is to procure clarifying data and to comply with precedent 
decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the "Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).









